PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/822,283
Filing Date: 27 Nov 2017
Appellant(s): Merritt et al.



__________________
Mary J. Breiner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 29, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 12, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Peitersen et al (US 9,023,782) in view of DuPont Capstone Fluorosurfactant FS-50 (1); DuPont Capstone Fluorosurfactants; “For High Value-In-Use Applcations that Require Maximum Performace” (2); Tivida FL2300 – The High Speed Fluorsurfactant (3); and/or High-speed flourosurfctants; Excellent balance of product performance and ecotoxicological impact, Schellenberger et al (4).  
Peitersen et al teach a non-corrosive degreasing concentrate and ready to use formulation.  See Abstract.  The compositions have a use solution pH of less than about 11.5 comprising about 1 to about 50% alkaline source, wherein less than about 1% by weight of said alkaline source is sodium hydroxide, about 1% to about 80% by weight of surfactant, and about 1% to about 90% by weight of solvent system.  See column 3, lines 1-30.  Other suitable alkalinity sources include isopropanolamine, etc.  See column 6, lines 45-69.  Suitable surfactants include anionics, nonionics, cationics, zwitterionics, amphoterics, etc., and mixtures thereof.  See column 8, lines 1-60.  Suitable solvents include isopropanol, 1-propanol, propylene glycol monopropyl ether, ethylene glycol monohexyl ether, etc., and mixtures thereof.  See column 9, line 15 to column 10, line 
Peitersen et al do not teach the use of the specific fluorinated surfactant as recited by the instant claims or a composition containing a specific fluorinated surfactant, a C1-C3 alkanol, ethylene glycol hexyl ether, propylene glycol propyl ether, an alkanolamine, a hydroxide, a non-fluorinated surfactant, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
DuPont Capstone Fluorosurfactant FS-50 (1) teaches that FS-50 is an amphoteric fluorosurfactant that significantly reduces the surface tension of aqueous solutions and is also useful in providing sustained foam.  FS-50 is recommended as a surface tension reducing and foaming agent for use in industrial and institutional cleaning, etc.  See pages 1 and 2.  
DuPont Capstone Fluorosurfactants (2) teaches fluorinated surfactants which may be used in industrial cleaning products which enhance the properties of formulations by improving properties such as wetting and spreading, leveling, penetrating, foaming control, and substantially reducing surface tension.  See page 2.  Specific fluorosurfactants which are suitable for cleaning and glass or other hard surfaces include FS-30, FS-31, FS-61, FS-65, FS-50, FS-51, etc.  See page 3.  
Tivida FL2300 (3) teaches that Tivida FL 2300 has a branched structure and is a C2-fluorosurfactant, which exhibits favorable environmental properties such as no oral toxicity, no aquatic toxicity, no inhalation toxicity.  This surfactant is an anionic 
High-speed fluorosurfactants; Schellenberger et al (4) teaches a new class of more environmentally-friendly fluorosurfactants based on C2 perfluoroalkyl chains.  The branched short-chain structure yields a low static surface tension and exceptional dynamic properties.  Suitable surfactants are sold under the tradename Tivida FL-2300.  See pages 1-3.   
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a specific fluorosurfactant such as FS-50 or Tivida FL-2300 in the composition taught by Peitersen et al, with a reasonable expectation of success, because (1) or (2); and (3) or (4) teach the use of fluorosurfactants such as FS-50 and Tivida FL-2300, respectively, in cleaning compositions provide enhanced lowering of surface tension allowing for effective cleaning and are biodegradable and further, Peitersen et al teach the use of various surfactants in general and such properties would be desirable in the compositions taught by Peitersen et al.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific fluorinated surfactant, a C1-C3 alkanol, ethylene glycol hexyl ether, propylene glycol propyl ether, an alkanolamine, a hydroxide, a non-fluorinated surfactant, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because Peitersen et al in view of (1), (2), (3) and/or (4) suggest a composition containing a specific fluorinated .  
Claims 6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peitersen et al (US 9,023,782) in view of DuPont Capstone Fluorosurfactant FS-50 (1); DuPont Capstone Fluorosurfactants; “For High Value-In-Use Applcations that Require Maximum Performace” (2); Tivida FL2300 – The High Speed Fluorsurfactant (3); and/or High-speed flourosurfctants; Excellent balance of product performance and ecotoxicological impact (4) as applied to claims 1-5, 12, and 13 above, and further in view of Lynch et al (US 8,476,214) and Kron et al (US 8,951,954).
Peitersen et al are relied upon as set forth above.  However, Peitersen et al do not teach the use of ammonium hydroxide, propylene glycol, or an alkali metal alkane sulfonate in addition to the other requisite components of the composition as recited by the instant claims.  
Lynch et al teach a multi-functional hard surface treating composition which includes a surfactant system and at least one alkylene glycol alkyl ether.  See Abstract.  The anionic surfactant is used in an amount of greater than 0 to about 1% by weight and exemplary anionic surfactant include an alkali metal salt of a secondary alkane sulphonate, etc.  See column 4, lines 25-69.  A detergent is present in an amounts of from greater than 0 to about 0.5% by weight, wherein the detergent enhances cleaning by the composition and also preferably suitable for adjusting the pH of the composition.  A preferred detergent which also serves to adjust the pH is ammonium hydroxide.  

	Kron et al teach a low organic compound cleaner composition which includes a diethylene glycol monoalkyl ether, benzyl alcohol, and a fluorosurfactant.  See Abstract.  The pH of the composition may be adjusted by the addition of a base to the composition and suitable bases include sodium hydroxide, ammonium hydroxide, etc.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use ammonium hydroxide in the composition taught by Peitersen et al, with a reasonable expectation of success, because Lynch et al teach that the use of ammonium hydroxide in a similar composition enhances cleaning ability and serves as a pH adjuster; Kron et al teach the equivalence of sodium hydroxide and ammonium hydroxide a pH adjusters, and further, Peitersen et al teach the use of sodium hydroxide and various other pH adjusting compounds and such enhanced cleaning would be desirable in the compositions taught by Peitersen et al.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkali metal alkane sulfonate surfactant in the composition taught by Peitersen et al, with a reasonable expectation of success, because Lynch et al teach the use of an alkali metal salt of a secondary alkane sulphonate surfactant in a similar composition and further, Peitersen et al teach the use of anionic surfactants in general. 
. 
(2) Response to Argument
	With respect to the rejection of the instant claims using Peitersen et al in view of DuPont Capstone Fluorosurfactant FS-50 (1); DuPont Capstone Fluorosurfactants; “For High Value-In-Use Applications that Require Maximum Performace” (2); Tivida FL2300 – The High Speed Fluorsurfactant (3); and/or High-speed flourosurfactants; Excellent balance of product performance and ecotoxicological impact (4), Appellant states that the claims recite a specific combination of components, which is not taught or suggested in the applied art.  Additionally, Appellant states that Peitersen et al do not disclose any fluorinated surfactant and while the secondary references make general reference to multiple uses of fluorinated surfactants, no disclosure is provided as to amounts of use of the desired fluorinated surfactants and no disclosure is provided as to other components with which the fluorosurfactants can be combined to provide a hard surface cleaner as claimed.  Additionally, Appellant states that the Examiner has relied upon impermissible hindsight reasoning in rendering the claimed invention obvious.  
In response, note that, the Examiner asserts, as stated previously, that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Peitersen et al in view (1), (2), (3), and/or (4) suggest compositions containing the same components in the same amounts as recited by the instant claims.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
	For example, Peitersen et al clearly teach compositions comprising about 1 to about 50% alkaline source, wherein less than about 1% by weight of said alkaline source is sodium hydroxide, about 1% to about 80% by weight of surfactant, and about 1% to about 90% by weight of solvent system (See column 3, lines 1-30 of Peitersen et al) and that other suitable alkalinity sources include isopropanolamine, etc. (See 
Additionally, the Examiner asserts that (1), (2), (3), and (4) are analogous prior art relative to the claimed invention and Peitersen et al since they are drawn to the same field of endeavor, namely surfactant based cleaning/surface treatment compositions, and that one of ordinary skill in the art clearly would have looked to the teachings of (1), (2), (3), and (4) to cure the deficiencies of Peitersen et al.  (1), (2), (3), and (4) are secondary references relied upon for their teaching of the specific fluorinated surfactant as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a specific fluorosurfactant such as FS-50 or Tivida FL-2300 in the composition taught by Peitersen et al, with a reasonable expectation of success, because (1) or (2); and (3) or (4) teach the use of fluorosurfactants such as FS-50 and Tivida FL-2300, respectively, in cleaning compositions provide enhanced lowering of surface tension allowing for effective cleaning and are biodegradable and further, Peitersen et al teach the use of various surfactants in general and such properties would be desirable in the compositions taught by Peitersen et al.   Peitersen et al is the primary reference and clearly teaches about 1% to about 80% by weight of a wide variety of surfactants and mixtures of surfactant (See column 3, lines 1-30 of Peitersen et al).   Additionally, DuPont Capstone Fluorosurfactants (2) clearly teaches that the fluorosurfactants may be used as wetting agents in amounts, for example, of 0.07% by weight (See page 5 of (2)) and DuPont Capstone Fluorosurfactant FS-50 (1) clearly teaches solutions containing 0.01% to 0.1% by weight of the fluorosuractant in water.  While instant claim 1 now recites “consisting of”, the Examiner asserts that Peitersen et al do not require any additional components that would be excluded by the phrase “consisting of”, and therefore, “consisting of” does not serve to distinguish the claimed invention from the prior art of record.  
Further, in response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Obviousness does not require certainty of success; it requires only a reasonable expectation of success.  PAR Pharm., Inc. v. TWE Pharm., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014) (“The reasonable expectation of success requirement for obviousness does not necessitate an absolute certainty for success.”).  Thus, the Examiner asserts that the teachings of Peitersen et al in view of (1), (2), (3), and (4) are sufficient to render the claimed invention obvious under 35 USC 103.  
relied upon for their teaching of ammonium hydroxide, propylene glycol, or an alkali metal alkane sulfonate.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use ammonium hydroxide in the composition taught by Peitersen et al, with a reasonable expectation of success, because Lynch et al teach that the use of ammonium hydroxide in a similar composition enhances cleaning ability and serves as a pH adjuster; Kron et al teach the equivalence of sodium hydroxide and ammonium hydroxide a pH adjusters, and further, Peitersen et al teach 
Further, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use propylene glycol in the composition taught by Peitersen et al, with a reasonable expectation of success, because Lynch et al teach that propylene glycol may be used as a solvent, a cleaner, and a humectant in a similar composition and further, Peitersen et al teach the use of various solvents in general.  Thus, the Examiner asserts that the teachings of Peitersen et al in view of DuPont Capstone Fluorosurfactant FS-50 (1); DuPont Capstone Fluorosurfactants; “For High Value-In-Use Applcations that Require Maximum Performace” (2); Tivida FL2300 – The High Speed Fluorsurfactant (3); and/or High-speed flourosurfctants; Excellent balance of product performance and ecotoxicological impact (4), further in view of Lynch et al and Kron et al, are sufficient to render the claimed invention obvious under 35 USC 103.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

                                                                                                                                                                                                        
Conferees:
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761   
                                                                                                                                                                                                     /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767    

                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.